Exhibit 10.15
FIRST AMENDMENT
to the
EMPLOYMENT AGREEMENT
Between Alliance HealthCard, Inc. (Access Plans, Inc.) and Susan Matthews
THIS IS THE FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT dated February 28, 2007
(the “Agreement”), by and between Alliance HealthCard, Inc. and its wholly-owned
subsidiary, AHC-Benefit Marketing Acquisition, Inc. (“AHC”) and Susan Matthews
(“Employee”) dated October 1, 2010.
W I T N E S S E T H:
WHEREAS, AHC and Employee entered into an Employment Agreement governing the
terms of Employee’s employment with AHC.
WHEREAS, the parties desire to amend the terms of the agreement and the Board of
Directors has approved said amendment.
NOW, THEREFORE, AHC and Employee hereby agree as follows:
Paragraph 3. (a) Base Salary. shall be amended to reflect a basic annualized
salary of Two Hundred Thousand Dollars ($200,000) effective October 1, 2010.
Nothing in this Amendment is intended to modify, alter, reduce or change the
rights or obligations of the parties in the Agreement, except as expressly
stated in this Amendment. It is the intent of the parties that the terms and
conditions of this Amendment be read and interpreted as being additive to and in
harmony with, and not contradictory to, the terms and conditions of the
Agreement.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, on this date of October 1, 2010 the parties have executed
and delivered this First Amendment as set forth below:

                  AHC:            
 
                Alliance HealthCard, Inc.   AHC-Benefit Marketing Acquisition,
Inc.    
 
               
By:
      By:        
 
 
 
     
 
   
 
                Bradley W. Denison
Executive Vice President,
General Counsel and Secretary   Bradley W. Denison
General Counsel    
 
               
Date:
      Date:        
 
               
 
                EMPLOYEE:            
 
                              Susan Matthews            
 
               
Date:
               
 
               

 

- 2 -